      Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 1 of 32



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 DONNA M. SMITH                                                           CIVIL ACTION

 VERSUS                                                                   CASE NO. 19-14779

 REGINA WOODS ET AL.                                                      SECTION: “G”(1)

                                     ORDER AND REASONS

       In this litigation, pro se Plaintiff Donna M. Smith (“Plaintiff”) seeks damages, as well as

declaratory and injunctive relief, from an array of defendants, including Chanel R. Debose and

the Law Office of Chanel R. Debose (the “Debose Defendants”), and Judge Monique E. Barial

(“Judge Barial”), under a number of legal theories connected to her state court divorce

proceedings from her husband, Thomas Ussin Brown (“Brown”).1 This is the third time Plaintiff

has filed litigation in this federal court seeking to recover for alleged errors in her state court

divorce proceedings. Presently pending before the Court are two motions: (1) the Debose

Defendants’ “Motion to Dismiss”2 and (2) Judge Barial’s “Motion to Dismiss.”3 Having

considered the motions, the memoranda in support and in opposition, the record, and the

applicable law, the Court grants both motions and dismisses this case without prejudice for lack

of subject matter jurisdiction. The Court also warns Plaintiff that future filings regarding the same

matter may result in sanctions, including dismissal, monetary penalties, and restrictions on her

ability to file actions in this Court without prior leave of the Court.


       1
           Rec. Doc. 1.
       2
           Rec. Doc. 9.
       3
           Rec. Doc. 11.

                                                   1
      Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 2 of 32



                                         I. Background

A.     Factual Background/State Court Proceedings

       On December 30, 2019, Plaintiff filed a pro se, in forma pauperis Complaint in this Court

against Judge Regina B. Woods, Judge Monique E. Barial, Judge Bernadette D’Souza, Pro

Tempore Judge Melvin C. Zeno, attorney Chanel R. Debose, the Law Office of Chanel R. Debose,

attorney Sharry I. Sandler, the Law Office of Sharry I. Sandler, attorney Gordon S. Patton, and her

ex-husband Thomas Ussin Brown.4 In the Complaint, Plaintiff alleges that in December 2009, she

was granted a divorce from Brown.5 On April 12, 2012, Brown, through his attorney Debose, filed

a petition for the partition of community property in the Civil District Court in the Parish of

Orleans.6 Plaintiff alleges that, in the underlying state court proceedings, Brown conspired with

his attorney, Debose, to fabricate evidence and commit perjury in order to deprive Plaintiff of

property.7

       On November 6, 2014, Plaintiff and Brown entered into a stipulation regarding the partition

of their community property.8 Plaintiff alleges that her attorney, Sharry I. Sandler, “fraudulently

misrepresented to plaintiff that Judge Regina Bartholomew [Woods] said, ‘She had to sign the

third joint stipulated agreement th[at] contained the same terms and conditions previously forged

by defendants Gordon S. Patton, Sharry I. Sandler and Chanel R. Debose.” 9 But for these alleged




       4
           Rec. Doc. 1.
       5
           Id. at 16.
       6
           Id. at 18.
       7
           Id. at 19.
       8
           Id. at 21.
       9
           Id.
      Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 3 of 32



deceptive practices, Plaintiff contends she would not have signed the stipulation.10 On December

10, 2014, Judge Woods entered a consent judgment pursuant to the stipulation.11

       On December 30, 2014, proceeding pro se, Plaintiff filed a motion to annul the stipulated

agreement in Civil District Court for the Parish of Orleans, alleging, among other things, attorney

negligence, duress, coercion, and collusion on the part of Brown and his attorneys. 12 Then, on

March 20, 2015, Plaintiff filed a “Petition for Annulment of Stipulated Agreement” in both the

original proceedings between herself and Brown, as well as under a new case number, which were

later consolidated before Judge Barial.13 At an April 29, 2015 hearing, Judge Barial granted

Brown’s peremptory exception of no cause of action and dismissed the petition.14

       Plaintiff then sought supervisory review of Judge Barial’s decision.15 On February 24,

2016, the Louisiana Fourth Circuit Court of Appeal affirmed Judge Barial’s decision, finding that

Judge Barial did not err in granting the exception of no cause of action.16 However, “out of an

abundance of caution,” the Louisiana Fourth Circuit Court of Appeal remanded the case to the

district court to give Plaintiff an opportunity to amend the petition to annul to state a cause of

action in accord with Louisiana Code of Civil Procedure article 934.4.17



       10
            Id. at 22.
       11
            Id.; Rec. Doc. 1-1 at 1–3.
       12
            Rec. Doc. 1 at 22.
       13
            Id.
       14
            Id. at 23.
       15
            Id.
       16
            Id. See also Brown v. Brown, 2015-1016 (La. App. 4 Cir. 2/24/16), 187 So. 3d 538, 542.
       17
            Rec. Doc. 1 at 23; Brown, 187 So. 3d at 542.

                                                           3
       Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 4 of 32



         On April 11, 2016, Plaintiff filed a motion to set a date to file an amended petition for

annulment of the stipulated agreement.18 Judge Barial granted the motion, ordering Plaintiff to file

the amended petition on or before May 15, 2016.19 Plaintiff failed to file an amended petition by

the May 15, 2016 deadline.20 As a result, Debose filed a motion to dismiss the petition for

annulment.21 Judge Barial heard argument on the motion to dismiss on March 27, 2017, and orally

granted the motion.22

         On June 12, 2017, Judge Barial granted Plaintiff’s notice for a suspensive appeal, but

denied her request to proceed in forma pauperis without posting a security bond.23 The Louisiana

Fourth Circuit Court of Appeal denied a related writ application on October 16, 2017.24

         In 2017, Plaintiff initiated another litigation in the Civil District Court for the Parish of

Orleans against Debose, Judge Barial, and others.25 In March 2018, Judge Melvin Zeno sustained

a prematurity exception filed by Debose, and stayed the proceedings against Debose.26 Judge Zeno

granted a no cause of action exception filed by Judge Barial, and dismissed Plaintiff’s claims




         18
              Smith v. Barial, 2018-0573 (La. App. 4 Cir. 12/19/18), 2018 WL 6683311.
         19
              Id. at *3.
         20
              Id.
         21
              Id. at *2.
         22
              Id.
         23
            Id. On July 3, 2017, Plaintiff also filed, in the Louisiana Fourth Circuit Court of Appeal, a notice of intent
to file a writ of mandamus to request permission to proceed in forma pauperis on appeal. The Fourth Circuit granted
Plaintiff’s writ application for the limited purpose of remanding the matter to the district court to consider the notice
of intent as a notice of appeal. Smith v. Brown, 2017-618 (La. App. 4 Cir. 7/28/17).
         24
              Smith v. Brown, 2017-848 (La. App. 4 Cir. 10/16/17).
         25
              Rec. Doc. 1 at 24.
         26
              Smith, 2018 WL 6683311 at *3.
      Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 5 of 32



against Judge Barial with prejudice.27 Plaintiff appealed these rulings to the Louisiana Fourth

Circuit Court of Appeal, and the appellate court affirmed the judgment on December 19, 2018.28

The Louisiana Supreme Court denied Plaintiff’s related writ application on April 15, 2019.29

        Plaintiff alleges that “on February 6, 2019, [Brown] and [Debose] filed a plethora of

motion[s] to enforce an invalid judgment issued on November 6, 2014, and nunc pro tunc order

sustaining an invalid judgment issued on March 23, 2017.”30 Plaintiff alleges that on November

10, 2019, Judge Bernadette D’Souza granted a motion to dismiss filed by Brown and Debose, and

entered judgment in the defendants’ favor.31 Plaintiff contends that she is entitled to injunctive

relief from the November 10, 2019 judgment.32 Plaintiff alleges that another hearing is scheduled

in state court on January 10, 2020, and Plaintiff urges this Court to enjoin Judge D’Souza from

taking any further action in the state court litigation.33

B.      Procedural Background/Federal Court Proceedings

        Plaintiff filed a Complaint in federal court on July 20, 2015, against Brown, the Law

Offices of Chanel R. Debose, attorney Debose, the Law Offices of Sharry Sandler, attorney

Sandler, the Law Offices of Gordon Patton, attorney Patton, Jabez Property Management, LLC,




        27
             Id.
        28
             Id.
        29
             Smith v. Barial, 2019-0202 (La. 4/15/19), 267 So. 3d 1125
        30
             Rec. Doc. 1 at 23.
        31
             Id. at 25.
        32
             Id.
        33
             Id.

                                                          5
      Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 6 of 32



Allen Duhon, Adelle Duhon, and Judge Barial.34 This Court dismissed Plaintiff’s claims against

Debose, the Law Office of Chanel R. Debose, Sandler, the Law Office of Sharry I. Sandler, Patton,

the Law Office of Gordon Patton, and Judge Barial for lack of subject matter jurisdiction under

the Rooker–Feldman doctrine.35 The Court dismissed Plaintiff’s claims against Jabez Property

Management, Allen Duhon, and Adelle Duhon because it did not have supplemental jurisdiction

over the state law claim against these defendants.36 The Court also dismissed Plaintiff’s state and

federal claims against Brown for failure to state a claim.37 The Court entered judgment in favor of

the defendants and against Plaintiff on March 24, 2017.38

       On March 31, 2017, Plaintiff filed a notice of appeal.39 On April 24, 2017, this Court denied

Plaintiff’s motion to proceed in forma pauperis on appeal, finding that the appeal was not taken in

good faith.40 On appeal, Plaintiff did not address this Court’s reasons for dismissing her claims or

for denying the in forma pauperis motion.41 Accordingly, the Fifth Circuit dismissed the appeal as

frivolous on April 18, 2018.42




       34
            Case No. 15-2784, Rec. Doc. 1.
       35
            Case No. 15-2784, Rec. Docs. 30, 62.
       36
            Case No. 15-2784, Rec. Doc. 63.
       37
            Case No. 15-2784, Rec. Doc. 56.
       38
            Case No. 15-2784, Rec. Doc. 64.
       39
            Case No. 15-2784, Rec. Doc. 66.
       40
            Case No. 15-2784, Rec. Doc. 69.
       41
            Case No. 15-2784, Rec. Doc. 72-1.
       42
            Id.
      Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 7 of 32



       On October 20, 2017, Plaintiff removed the state court divorce and partition of community

property proceeding to this Court.43 The case was remanded to state court on December 29, 2017.44

Plaintiff appealed that decision, and the Fifth Circuit dismissed the appeal for lack of jurisdiction

on June 21, 2018.45

       On December 30, 2019, Plaintiff filed the instant Complaint in this Court.46 In the

Complaint, Plaintiff requests declaratory and injunctive relief as well as monetary damages.47

Plaintiff brings the federal claims under for alleged violations of her constitutional rights under 42

U.S.C. § 1983 and for alleged conspiracy to interfere with her civil rights under 42 U.S.C.

§ 1985(3).48 Plaintiff also brings claims under Louisiana law for (1) fraud; (2) malpractice; (3)

intentional infliction of emotional distress; (4) intentional fraudulent misrepresentation; (5) mental

anguish; (6) libel and slander; (7) conversion; (8) unjust enrichment; (9) continuous torts; (10)

abuse of process; (11) violations of the Louisiana Governmental Tort Claims Act; and (12)

violations of the Louisiana Professional Code of Conduct and Ethics.49




       43
            Case No. 17-10915, Rec. Doc. 1.
       44
            Case No. 17-10915, Rec. Doc. 15.
       45
            Case No. 17-10915, Rec. Doc. 21.
       46
            Rec. Doc. 1.
       47
            Id. at 1.
       48
            Id.
       49
            Id.

                                                  7
       Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 8 of 32



          The Debose Defendants filed a motion to dismiss on February 27, 2020.50 Plaintiff filed an

opposition to the Debose Defendants’ motion on April 23, 2020. 51 Judge Barial filed a motion to

dismiss on March 18, 2020.52 Plaintiff filed an opposition to Judge Barial’s motion on May 18,

2020.53

                                            II. Parties’ Arguments

A.        The Debose Defendants’ Motion to Dismiss

          1.         The Debose Defendants’ Arguments in Support of Motion to Dismiss

          The Debose Defendants raise two principal arguments in support of the motion to dismiss:

(1) the Debose Defendants argue that this Court lacks jurisdiction to entertain Plaintiff’s claims

arising from the state court proceedings and judgments in her divorce and community property

dispute under the Rooker–Feldman doctrine and (2) to the extent that the Court may have

jurisdiction over any aspect of this case, Plaintiff’s claims are barred by the applicable peremptive

period.54

          The Debose Defendants aver that Plaintiff’s claims are barred by the Rooker–Feldman

doctrine because Plaintiff’s claim for injunctive relief is an improper collateral attack on a final

state court judgment.55 The Debose Defendants argue that all of the elements of Rooker–Feldman

are met.56 First, the Debose Defendants argue Plaintiff’s entire case is built on the assertion that


          50
               Rec. Doc. 9.
          51
               Rec. Doc. 16.
          52
               Rec. Doc. 11.
          53
               Rec. Doc. 19.
          54
               Rec. Doc. 9.
          55
               Rec. Doc. 9-1 at 9.
          56
          Id. According to the Debose Defendants, the doctrine applies only where: (1) the plaintiff is the loser of a
proceeding in state court; (2) the plaintiff complains of injuries caused by the state court judgment; (3) the judgment
was rendered before the federal proceedings commenced; and (4) the plaintiff seeks review and rejection of the state
       Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 9 of 32



the 2014 consent judgment that she agreed to was somehow induced or obtained by fraud.57 The

Debose Defendants assert that the claims set forth in the Complaint are based on actions occurring

in the state court litigation, including the granting of her former husband’s exceptions and mooting

her Petition to annul the stipulated agreement.58 Thus, the Debose Defendants contend, Plaintiff

was the “loser” in the state court proceeding.59

        Next, the Debose Defendants claim that the second element of the doctrine is satisfied

because Plaintiff complains of injuries caused by the state court judgment, specifically that “[a]fter

7 and ½ years of litigation involving a single immovable property, plaintiff fears the contraventions

will continue without intervention of the federal court.”60 The Debose Defendants aver that the

third element of Rooker–Feldman is satisfied because a final judgment was rendered in state court

before the federal pleadings commenced.61 The Debose Defendants assert that the consent

judgment entered in the divorce proceeding was a final, non-appealable judgment under Louisiana

law.62 Additionally, the Debose Defendants contend that although Plaintiff was initially successful

in seeking review of the trial court’s ruling on an exception of no cause of action, Plaintiff’s claims

were dismissed after she failed to timely amend the petition.63 Finally, the Debose Defendants




court judgment. Id. (citing Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)).
        57
             Id.
        58
             Id. at 10.
        59
             Id. at 11.
        60
             Id.
        61
             Id. at 11.
        62
             Id.
        63
             Id.

                                                        9
     Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 10 of 32



contend, the fourth element of the Rooker–Feldman doctrine is satisfied because Plaintiff is

seeking review and rejection of the state court’s judgment, specifically injunctive relief from the

judgment.64 According to the Debose Defendants, such a collateral attack is explicitly barred by

the Rooker–Feldman doctrine.65

       Alternatively, the Debose Defendants argue that Plaintiff’s claims are barred by the

prescriptive and preemption periods.66 The Debose Defendants assert that claims against an

attorney licensed to practice law in Louisiana must be filed within one year of the date that the

alleged act, omission, or neglect is discovered or should have been discovered, but in no event may

the action be filed more than three years from the date of the alleged act, omission, or neglect.67

The Debose Defendants contend that this is a peremptive period that cannot be renounced,

interrupted, or suspended.68

       Here, the Debose Defendants assert that Plaintiff’s claims are facially perempted, because

the claims arise from or are related to the 2014 consent judgment that Plaintiff claims was

fraudulently induced.69 The Debose Defendants point out that Plaintiff alleged that she has been

litigating her claims in state court for over seven years.70 Therefore, the Debose Defendants assert

that Plaintiff knew or should have known of her alleged claims and damages for more than a year




       64
            Id. at 12.
       65
            Id.
       66
            Id.
       67
            Id. (citing La. Rev. Stat. § 9:5605(A)).
       68
            Id. (citing La. Rev. Stat. § 9:5605(B)).
       69
            Id. at 14.
       70
            Id.
      Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 11 of 32



prior to commencing this action on December 30, 2019.71 Furthermore, with respect to the

allegation that in 2019 Debose also “filed a plethora of motion[s] to enforce an invalid judgment,”

the Debose Defendants contend that Plaintiff has not alleged any damages directly related to those

particular state court actions.72 Therefore, the Debose Defendants argue that Plaintiff’s claims are

perempted.73

        2.          Plaintiff’s Arguments in Opposition to the Debose Defendants’ Motion to
                    Dismiss

        In opposition to the Debose Defendants’ motion to dismiss, Plaintiff argues that “[t]he

judgment rendered in state court was in direct violation of [her] procedural and substantive due

process rights.”74 Therefore, Plaintiff asserts that the state court judgment is not entitled to full

faith and credit in federal court.75

        Plaintiff recounts the facts alleged in the Complaint.76 Plaintiff alleges that the judges,

attorneys, and her ex-husband acted in concert, colluded and conspired to deprive her of: (1) her

right to report criminal activities of attorneys; (2) her right to access the courts; (3) property rights

and interests; and (4) her right to defend her reputation.77 Plaintiff asserts that attorneys Sandler,

Patton, and Debose fabricated the joint stipulation, and signed the litigants’ names.78 Additionally,


        71
             Id.
        72
             Id. at 15.
        73
             Id.
        74
             Rec. Doc. 16 at 1.
        75
             Id. at 2.
        76
             Rec. Doc. 16-1 at 1–10.
        77
             Id. at 13–14.
        78
             Id. at 15.

                                                   11
     Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 12 of 32



Plaintiff asserts that the state court did not conduct a hearing to determine the validity of the

stipulation.79 Plaintiff contends that she “never had her day in court regarding the partition of

community process.”80 According to Plaintiff, “[t]he judgments of December 10, 2014, March 27,

2017, and November 10, 2019 were all procured or obtained by fabricating and filing false

documents, intentionally and knowingly making fraudulent misrepresentations that improperly

influenced the judges corrupting the process.”81

       Finally, Plaintiff asserts that the Debose Defendants’ motion to dismiss is frivolous and

designed to harass and unduly delay the judicial process.82 Therefore, Plaintiff contends that the

Debose Defendants and their attorney should be sanctioned under Federal Rule of Civil Procedure

11(c).83

B.     Judge Barial’s Motion to Dismiss

       1.          Judge Barial’s Arguments in Support of Motion to Dismiss

       Judge Barial raises five principal arguments in support of the motion to dismiss: (1) Judge

Barial asserts Plaintiff’s official capacity claims against Judge Barial are barred by the Eleventh

Amendment; (2) Judge Barial argues that Plaintiff’s claims are barred by the Rooker–Feldman

doctrine; (3) Judge Barial contends that Plaintiff fails to state an official capacity claim against

Judge Barial, as such claims are not made against a “person” under the meaning of 42 U.S.C.




       79
            Id. at 17.
       80
            Id.
       81
            Id. at 19.
       82
            Id. at 22.
       83
            Id. at 21.
     Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 13 of 32



§1983; (4) Judge Barial argues she is entitled to absolute judicial immunity; and (5) alternatively,

Judge Barial asserts she is entitled to qualified immunity.84

       First, Judge Barial argues that Eleventh Amendment immunity bars Plaintiff’s claims for

damages against Judge Barial in her official capacity.85 According to Judge Barial, any claims

against her in her official capacity are properly seen as suits against the State of Louisiana, and the

State of Louisiana has not waived its Eleventh Amendment immunity for claims against it in

federal court.86 Therefore, Judge Barial asserts that any official capacity claims against her should

be dismissed, without prejudice, for lack of subject matter jurisdiction.87

       Second, Judge Barial argues that Plaintiff’s claims are barred by the Rooker–Feldman

doctrine.88 Judge Barial notes that Plaintiff expressly requests a “declaration pursuant to 28 U.S.C.

§2201 and 2202 that the judgment rendered in state court proceedings is invalid or void in violation

of her civil liberty and civil right of equal protection, right to access to court and due process[.]”89

Because Plaintiff is state court loser expressly seeking to have the state court judgments declared

invalid, Judge Barial asserts that Plaintiff’s claims are barred by the Rooker–Feldman doctrine.90

Additionally, Judge Barial argues that Plaintiff’s claims that she was injured because of the




       84
            Rec. Doc. 11 at 1.
       85
            Rec. Doc. 11-1 at 6.
       86
            Id. at 7.
       87
            Id.
       88
            Id.
       89
            Id. (quoting Rec. Doc. 1 at 29).
       90
            Id.

                                                  13
     Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 14 of 32



judgments are inextricably intertwined with the state court judgments.91 Accordingly, Judge Barial

contends that Plaintiff’s claims should be dismissed for lack of subject matter jurisdiction.92

       Third, Judge Barial contends Plaintiff fails to state an official capacity claim against Judge

Barial, as such claims are not made against a “person” under the meaning of 42 U.S.C. § 1983.93

Judge Barial asserts that it is a well settled point of law that a state is not capable of being sued

under 42 U.S.C. § 1983, as the state is not a “person” under 42 U.S.C. § 1983.94 Accordingly,

Judge Barial argues that the official capacity claims should also be dismissed for this reason. 95

       Fourth, Judge Barial asserts that she is entitled to absolute judicial immunity because

Plaintiff’s claims against her arise out of the exercise of Judge Barial’s judicial functions.96

Therefore, Judge Barial contends that all of Plaintiff’s federal and state law claims should be

dismissed.97

       Fifth, to the extent that Judge Barial is not entitled to absolute immunity, she argues that

she is entitled to qualified immunity for her alleged actions in this case.98 Judge Barial asserts that

Plaintiff wholly fails to identify what clearly established constitutional right was at issue in this

case.99 Accordingly, Judge Barial contends she is entitled to qualified immunity. 100 Judge Barial


       91
            Id. at 8.
       92
            Id.
       93
            Id.
       94
            Id.
       95
            Id.
       96
            Id. at 9.
       97
            Id. at 10–11.
       98
            Id. at 11.
       99
            Id. at 12.
       100
             Id. at 14.
      Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 15 of 32



also argues that Plaintiff cannot seek declaratory relief against Judge Barial because Plaintiff has

not shown how she may be harmed by Judge Barial in the future. 101 Finally, Judge Barial argues

that Plaintiff cannot seek injunctive relief because under Section 1983 injunctive relief is only

available against a judicial officer if the officer violated a declaratory decree or if declaratory relief

was unavailable.102 For these reasons, Judge Barial contends that all claims pending against her

should be dismissed.103

        2.          Plaintiff’s Arguments in Opposition to Judge Barial’s Motion to Dismiss

        In opposition to Judge Barial’s motion to dismiss, Plaintiff asserts that her official capacity

claims against Judge Barial are exceptions to Eleventh Amendment immunity. 104 She states that

she is bringing claims against Judge Barial in her individual capacity under Section 1983.105

Plaintiff argues that Judge Barial is not entitled to judicial immunity or qualified immunity because

of her misconduct in the state court proceedings.106

        Plaintiff argues that the judgments rendered by Judges Woods and Barial were rendered in

direct violation of procedural and substantive due process rights. 107 Plaintiff asserts that Judge

Barial should be held liable because she failed to enforce judicial procedures.108



        101
              Id. at 14–15.
        102
              Id. at 15.
        103
              Id. at 12.
        104
              Rec. Doc. 19 at 1.
        105
              Id.
        106
              Id.
        107
              Rec. Doc. 19-1 at 1.
        108
              Id. at 2.

                                                   15
     Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 16 of 32



        Plaintiff recounts the facts alleged in the Complaint.109 Plaintiff alleges that the judges,

attorneys, and her ex-husband acted in concert, colluded and conspired to deprive her of: (1) her

right to report criminal activities of attorneys; (2) her right to access the courts; (3) property rights

and interests; and (4) her right to defend her reputation.110 Plaintiff asserts that attorneys Sandler,

Patton, and Debose fabricated the joint stipulation, and signed the litigants’ names.111 Additionally,

Plaintiff asserts that the state court did not conduct a hearing to determine the validity of the

stipulation.112 Plaintiff contends that she “never had her day in court regarding the partition of

community process.”113 According to Plaintiff, Judge Barial’s “acts/omissions disqualif[y] her for

judicial immunity because of multiple violations of plaintiff’s constitutional protected interest and

rights.”114 Plaintiff contends that the judgment rendered on March 27, 2017 is void, and she is

entitled to declaratory and injunctive relief.115

                                               III. Legal Standard

A.    Legal Standard for a Rule 12(b)(1) Motion to Dismiss

        “Federal courts are courts of limited jurisdiction,” and “possess only that power authorized

by Constitution and statute.”116 It is a “first principle of jurisdiction” that a federal court must




        109
              Id. at 3–10.
        110
              Id. at 13–14.
        111
              Id. at 15.
        112
              Id. at 17.
        113
              Id.
        114
              Id. at 19.
        115
              Id.
        116
              Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994) (citations omitted).
      Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 17 of 32



dismiss an action “whenever it appears that subject matter jurisdiction is lacking.”117 Accordingly,

a claim is “properly dismissed for lack of subject-matter jurisdiction when the court lacks the

statutory or constitutional power to adjudicate” it.118 “When a Rule 12(b)(1) motion is filed in

conjunction with other Rule 12 motions, the court should consider the Rule 12(b)(1) jurisdictional

attack before addressing any attack on the merits.”119 This practice “prevents a court without

jurisdiction from prematurely dismissing a case with prejudice.”120 When opposing a 12(b)(1)

motion, as at all other times, the party asserting jurisdiction bears the burden to prove that the

Court has jurisdiction.121

B.     Legal Standard to Dismiss an In Forma Pauperis Complaint under 28 U.S.C. § 1915

       A federal district court must liberally construe an in forma pauperis (“IFP”) complaint filed

by a pro se plaintiff.122 To guard against abuse of the free access provided to courts by the in forma

pauperis statutes, a district court must screen cases brought under 28 U.S.C. § 1915.123 Under 28

U.S.C. § 1915(e)(2)(B), which governs IFP filings and complaints, a district court must screen IFP

complaints sua sponte for claims that are frivolous, fail to state a claim, or seek monetary relief




         117
               Stockman v. Fed. Election Comm'n, 138 F.3d 144, 151 (5th Cir. 1998) (citations omitted).
         118
             In re FEMA Trailer Formaldehyde Prod. Liab. Litig. (Mississippi Plaintiffs), 668 F.3d 281, 286 (5th Cir.
2012) (citations omitted).
         119
               Ramming v. United States, 281 F.3d 158, 161 (5th Cir. 2001) (citations omitted).
         120
               In re FEMA Trailer, 668 F.3d at 287.
         121
               Ramming, 281 F.3d at 161.
         122
               See, e.g., Dickerson v. Hill, 48 F. App’x 104 (5th Cir. 2002).
         123
             See 28 U.S.C. § 1915(e)(2)(B); see also Green v. McKaskle, 788 F.2d 1116, 1119 (5th Cir. 1986) (stating
that the district court is vested with broad authority in determining whether dismissal is proper under 28 U.S.C.
§ 1915); Brewster v. Dretke, 587 F.3d 764, 769 n.3 (5th Cir. 2009).

                                                            17
      Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 18 of 32



from an immune defendant.124

       An IFP complaint is “frivolous” under 28 U.S.C. § 1915 when it “lacks an arguable basis

either in law or in fact.”125 An IFP complaint lacks an arguable basis in law when grounded on an

indisputably meritless legal theory—that is, the violation of a legal interest that clearly does not

exist.126 On the other hand, an IFP complaint lacks an arguable factual basis when the alleged facts

are “clearly baseless,” which encompasses fanciful, fantastic, and delusional allegations.127 28

U.S.C. § 1915, unlike Federal Rule of Civil Procedure 12(b)(6), provides judges “the unusual

power to pierce the veil of the [IFP] complaint’s factual allegations and dismiss those claims whose

factual contentions are clearly baseless.”128

       An IFP complaint may not be dismissed simply because a federal district court deems the

factual allegations to be unlikely, but “a finding of factual frivolousness is appropriate when the

facts alleged rise to the level of the irrational or the wholly incredible, whether or not there are

judicially noticeable facts available to contradict them.”129 Due to the “superior competence of

district courts in handing down particularized judgments,” the United States Supreme Court has

not provided a more precise definition of factually frivolous claims.130 The Supreme Court has

instead stated: “[W]e are confident that the district courts, who are ‘all too familiar’ with factually




           124
                 28 U.S.C. § 1915(e)(2)(B).
           125
                 United States v. Ajaegbu, 165 F.3d 24 (5th Cir. 1998) (quoting Neitzke v. Williams, 490 U.S. 319, 325
(1989)).
           126
                 Harper v. Showers, 174 F.3d 716, 718 (5th Cir. 1999).
           127
                 Denton v. Hernandez, 504 U.S. 25, 32–33 (1992); Neitzke, 490 U.S. at 327–28.
           128
                 Neitzke, 490 U.S. at 327.
           129
                 Denton, 504 U.S. at 33.
           130
                 Ajaegbu, 165 F.3d at 24.
     Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 19 of 32



frivolous claims, are in the best position to determine which cases fall into this category.”131

                                                     IV. Analysis

        Both Judge Barial and the Debose Defendants argue that Rooker–Feldman bars the

Complaint at issue. This Court previously dismissed similar claims filed by Plaintiff against Judge

Barial and the Debose Defendants under the Rooker–Feldman doctrine.132 Because the Rooker–

Feldman doctrine is a jurisdictional issue, the Court must address it first.133

A.     Whether Plaintiff’s Claims Should be Dismissed for Lack of Subject Matter Jurisdiction

       Pursuant to the Rooker–Feldman doctrine, federal courts lack subject matter jurisdiction to

review or modify the final decisions of state courts unless there is a federal statute that specifically

permits such a review.134 In Rooker v. Fidelity Trust Co., the plaintiff filed suit in federal district

court, claiming that the state court, in a case in which the plaintiff was a party, had given effect to

a state statute alleged to be in conflict with the contract clause of the Constitution and the due

process and equal protection clauses of the Fourteenth Amendment.135 The Supreme Court held

that “[i]f the constitutional questions stated in the bill actually arose in the cause, it was the

province and duty of the state courts to decide them; and their decision, whether right or wrong,

was an exercise of jurisdiction.”136 The Supreme Court held that the district court lacked




       131
             Id. (quoting Denton, 504 U.S. at 33).
       132
             Case No. 15-2784, Rec. Doc. 30.
       133
             Truong v. Bank of Am., N.A., 717 F.3d 377, 381–82 (5th Cir. 2013).
       134
             Union Planters Bank Nat’l Ass’n, 369 F.3d 457, 462 (5th Cir. 2004).
       135
             Rooker v. Fid. Trust Co., 263 U.S. 413, 414–15 (1923).
       136
             Id. at 415.

                                                         19
     Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 20 of 32



jurisdiction because “no court of the United States other than [the Supreme Court] could entertain

a proceeding to reverse or modify the judgment for errors of that character.”137

       In District of Columbia Court of Appeals v. Feldman, two plaintiffs brought suit in federal

court challenging the District of Columbia Court of Appeals’ refusal to waive a court rule requiring

District of Columbia bar applicants to have graduated from an accredited law school.138 The

Supreme Court held that the proceedings before the District of Columbia Court of Appeals were

judicial in nature and the district court lacked subject matter jurisdiction over their claims.139 The

Supreme Court found that district courts do not have jurisdiction “over challenges to state court

decisions in particular cases arising out of judicial proceedings, even if those challenges allege that

the state court’s action was unconstitutional.”140

       The Supreme Court has cautioned that the Rooker–Feldman doctrine is “confined to cases

of the kind from which the doctrine acquired its name: cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those judgments.”141

“Rooker–Feldman does not otherwise override or supplant preclusion doctrine or augment the

circumscribed doctrines that allow federal courts to stay or dismiss proceedings in deference to

state-court actions.”142




       137
             Id. at 416.
       138
             460 U.S. 462, 464–65 (1983).
       139
             Id. at 482.
       140
             Id. at 486.
       141
             Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005).
       142
             Id.
      Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 21 of 32



        In Truong v. Bank of America, N.A., the Fifth Circuit explained that the two hallmarks of

the Rooker–Feldman inquiry are: (1) “what the federal court is being asked to review and reject;”

and (2) “the source of the federal plaintiff’s alleged injury.”143 In the Complaint, Plaintiff brings

federal and state law claims against the defendants, and she seeks both declaratory and injunctive

relief from the state court judgments.144 Plaintiff also seeks “damages from those defendants who

had knowledge of the violations of Plaintiff’s civil rights.”145 Accordingly, the Court will first

consider whether the Rooker–Feldman doctrine bars consideration of Plaintiff’s claims to the

extent that she explicitly seeks declaratory and injunctive relief from a state court judgment. Then,

the Court will consider whether, construing Plaintiff’s Complaint liberally, Plaintiff’s claims, for

which she also seeks damages, constitute independent claims beyond the scope of Rooker–

Feldman.

        1.          Whether the Court is Barred from Considering Plaintiff’s Claims for which
                    She Seeks Declaratory and Injunctive Relief Pursuant to the Rooker–Feldman
                    Doctrine

        “The Supreme Court has definitively established, in what has become known as the

Rooker–Feldman doctrine, that federal district courts, as courts of original jurisdiction, lack

appellate jurisdiction to review, modify, or nullify final orders of state courts.”146 If a state trial

court errs the judgment is not void, it is to be reviewed and corrected by the appropriate state




        143
              717 F.3d at 382 (citing Exxon Mobil Corp., 544 U.S. at 284).
        144
              See Rec. Doc. 1 at 28.
        145
              Id. at 3.
        146
            Weekly v. Morrow, 204 F.3d 613, 615 (5th Cir. 2000) (emphasis added) (internal quotation marks and
citation omitted).

                                                          21
      Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 22 of 32



appellate court. Thereafter, recourse at the federal level is limited solely to an application for a

writ of certiorari to the United States Supreme Court.”147

         In the Complaint, Plaintiff appears to seek declaratory and injunctive relief from: (1) a

December 10, 2014 community property consent judgment in Plaintiff’s original divorce

proceedings;148 (2) a March 23, 2017 judgment dismissing Plaintiff’s Petition to Annul the

Stipulated Agreement;149 and (3) a November 10, 2019 judgment granting a motion to dismiss.150

         The December 10, 2014 consent judgment is undoubtedly a final judgment under Louisiana

law. Pursuant to Louisiana Code of Civil Procedure article 2085, “[a]n appeal cannot be taken by

a party who confessed judgment in the proceedings in the trial court or who voluntarily and

unconditionally acquiesced in a judgment rendered against [her].” Furthermore, the finality of the

consent judgment is further evidenced by the fact that Plaintiff brought a second action to annul

the consent judgment in her original divorce proceeding pursuant to Louisiana Code of Civil

Procedure article 2004.151 Article 2004 provides that a “final judgment obtained by fraud or ill

practices may be annulled” and that an action to annul a judgment on these grounds must be

brought within one year of discovery of the fraud or ill practices.152

         The finality of the March 23, 2017 and November 10, 2019 judgments are of no moment

to this Court’s analysis.153 It is abundantly clear from the record that the 2014 consent judgment


         147
               Id.
         148
               See Rec. Doc. 1 at 23; Rec. Doc. 1-1 at 1–3.
         149
               See Rec. Doc. 1-1 at 45.
         150
               See Rec. Doc. 1 at 23.
         151
               See Brown v. Brown, 2015-1016 (La. App. 4 Cir. 2/24/16) 187 So.3d 538 n. 1.
         152
               La. Code Civ. P. art. 2004.
         153
             The March 23, 2017 judgment dismissing the annulment action appears to be final. After the Louisiana
Fourth Circuit Court of Appeal remanded the case for the state trial court to give Plaintiff an opportunity to amend the
petition, Plaintiff failed to file an amended petition by the deadline. As a result, Judge Barial orally granted a motion
      Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 23 of 32



partitioning the community property is a final judgment. Plaintiff has repeatedly attempted to

attack the validity of the 2014 judgment in state court, to no avail. The 2017 and 2019 judgments

were issued in the collateral state court proceeding seeking to annul the 2014 consent judgment.

Plaintiff’s entire federal case (and all of the collateral proceedings in state court) stem from her

desire to have the 2014 consent judgment declared invalid. Plaintiff’s entire case is built on the

assertion that the 2014 consent judgment was somehow induced or obtained by fraud. Plaintiff

complains that the state court judges did not annul the 2014 consent judgment, and requests that

this Court enjoin the enforcement of that judgment. At bottom, Plaintiff is asking this Court to

“exercise it plenary power to enjoin Judge Bernadette D’Souza [and the other state court judges

named in this lawsuit] from taking any further action in case no. 2008-0850 c/w/ 2015-02581 to

prevent any further manifest injustice and permit litigation of this lawsuit.”154 To the extent that

Plaintiff seeks review and rejection of a final state court judgment rendered before the instant

action began, the Court is barred from considering such claims for which Plaintiff seeks

declaratory and injunctive relief pursuant to the Rooker–Feldman doctrine.155



to dismiss on March 27, 2017. On June 12, 2017, Judge Barial granted Plaintiff’s notice for a suspensive appeal, but
denied her request to proceed in forma pauperis without posting a security bond. Smith v. Barial, 2018-0573 (La. App.
4 Cir. 12/19/18), 2018 WL 6683311. The Louisiana Fourth Circuit Court of Appeal denied a related writ application
on October 16, 2017. Smith v. Brown, 2017-848 (La. App. 4 Cir. 10/16/17).

          With respect to the November 10, 2019 judgment, it is unclear from the record currently before this Court
whether that judgment is final. In the Complaint, Plaintiff alleges that “Judge Bernadette D’Souza granted Brown and
[Debose’s] motion to dismiss suspensive appeal taken from final judgment on March 23, 2017, which was a nunc pro
tunc order granting an invalid/void judgment on its face.” Rec. Doc. 1 at 23. However, Plaintiff does not provide a
copy of the November 10, 2019 judgment, nor does she provide any additional information on the motions that were
filed in 2019.
         154
               Rec. Doc. 1 at 25.
         155
              See Exxon Mobil Corp., 544 U.S. at 284 (holding that application of the Rooker–Feldman doctrine is
limited to cases “brought by state-court losers complaining of injuries caused by state-court judgments rendered before
the district court proceedings commenced and inviting district court review and rejection of those judgments”).

                                                         23
      Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 24 of 32



        2.          Whether Plaintiff’s Claims for which she Seeks Damages Constitute
                    Independent Claims beyond the Scope of Rooker–Feldman

         In addition to seeking declaratory and injunctive relief, Plaintiff also seeks monetary

damages. Accordingly, construing the Complaint liberally, the Court will consider whether

Plaintiff’s claims constitute independent claims beyond the scope of Rooker–Feldman.

        The Fifth Circuit in Truong v. Bank of America, N.A. cautioned that in light of the “narrow

ground” Rooker–Feldman occupies, “it does not prohibit a plaintiff from ‘present[ing] some

independent claim, albeit one that denies a legal conclusion that a state court has reached in a case

to which he was a party.’”156 As discussed above, the Fifth Circuit explained that the two hallmarks

of the Rooker–Feldman inquiry are: (1) “what the federal court is being asked to review and

reject;” and (2) “the source of the federal plaintiff’s alleged injury.”157

        However, in Truong, the Fifth Circuit also made a point to note that there is no “general

rule that any claim that relies on a fraud allegation is an ‘independent claim’ for Rooker–Feldman

purposes.”158 The Fifth Circuit cited a number of cases in which it had held that Rooker–Feldman

barred claims that judgments were fraudulently procured because the relief requested would

necessarily include reversing a state court judgment.159 Truong approvingly cited Turner v.




        156
              717 F.3d at 385 (quoting Exxon Mobil Corp., 544 U.S. at 293).
        157
              Id. at 382 (citing Exxon Mobil Corp., 544 U.S. at 284).
        158
              Id. at 384 n.3.
        159
             Id. (citing Magor v. GMAC Mortg., L.L.C., 456 F. App’x 334, 336 (5th Cir. 2011) (holding that Rooker–
Feldman bars a claim that a state foreclosure judgment was procured through fraud because “reversal of the state
court's foreclosure judgment would be a necessary part of the relief requested”); United States v. Shepherd, 23 F.3d
923, 924–25 (5th Cir. 1994) (holding that Rooker–Feldman prohibits a district court from voiding state foreclosure
judgments, notwithstanding claims that the judgments were fraudulently procured)).
      Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 25 of 32



Chase,160 Turner v. Cade161 and Sookma v. Millard,162 all unpublished decisions in which the Fifth

Circuit held that the Rooker–Feldman doctrine barred claims that state court divorce decrees were

procured through fraud because the federal plaintiffs had sought to void the adverse state court

judgments.163 In fact, Sookma involved a similar claim that the plaintiff’s state court opponents

and state judges conspired to deprive her of civil rights through fraud.164 There, the Fifth Circuit

found that the Rooker–Feldman doctrine barred review because the plaintiff sought, in addition to

damages, to enjoin the enforcement of a state divorce decree.165 By contrast, in the Fifth Circuit

cases cited in Truong for the proposition that a district court may have jurisdiction over

“independent claims” that do not seek to merely overturn the state court judgment, the plaintiffs,

unlike Plaintiff in the instant litigation, did not bring a direct attack on the judgment of a state

court.166

         Here, the Complaint explicitly seeks declaratory and injunctive relief from the state court

judgment and damages.167 The harm Plaintiff alleges that she has suffered was a denial “of personal



         160
               334 F. App’x 657, 659–60 (5th Cir. 2009).
         161
               354 F. App’x 108, 110–11 (5th Cir. 2009).
         162
               151 F. App’x 299, 300–01 (5th Cir. 2005).
         163
               See Truong, 717 F.3d at 384 n.3.
         164
               Sookma, 151 F. App’x at 300–01.
         165
               Id.
         166
             See, e.g., Drake v. St. Paul Travelers Ins. Co., 353 F. App’x 901, 905 (5th Cir. 2009) (“In his present
complaint, [Plaintiff] is not inviting the district court to review and reject the judgment of the Texas state courts.
Instead, [the plaintiff] is seeking damages for [a defendant’s] allegedly fraudulent statements. Thus, Rooker–Feldman
is inapplicable in this case.”); Illinois Cent. R. Co. v. Guy, 682 F.3d 381, 391 (5th Cir. 2012) (“The Rooker–Feldman
doctrine does not apply to this case because adjudicating [the plaintiff’s] claims did not require the district court to
review any final judgment rendered by a state court.”).
         167
               Rec. Doc. 1.

                                                           25
     Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 26 of 32



and property rights without, and in direct and repeated acts/omissions by defendants in violation

of due process of law.”168 In fact, Plaintiff explicitly argues that the “[j]udicial officials and

attorneys departed from provisions of the United States Constitution, Judicial Code of Conduct,

and Louisiana Professional Code of Conduct to victimize” Plaintiff in the state court

proceedings.169 Similar to the defendants in Sookma, the defendants are accused of colluding with

each other to deprive Plaintiff of due process in the state court proceedings.170 The attorneys and

Brown are also accused of producing fabricated documents and manipulating evidence in order to

influence the judge in the underlying divorce and community property partition proceedings.171

       As the Fifth Circuit has held, a plaintiff cannot circumvent the jurisdictional limit outlined

by the Rooker–Feldman doctrine by asserting claims not raised in the state court proceedings or

claims framed as original claims for relief.172 If a federal district court is confronted with issues

that are “inextricably intertwined” with a state judgment, the court is “in essence being called upon

to review the state-court decisions,” and such federal review is prohibited.173 Therefore, the fact

that Plaintiff brings claims against the defendants that were not raised in the underlying divorce

proceeding does not negate the fact that the relief she ultimately seeks is the voiding of the final

consent judgment in her state divorce proceeding.

       The Court notes that Plaintiff alleges a range of claims against the defendants that were not

raised in the original state divorce proceeding (although many of these claims do appear to have


       168
             Id. at 9.
       169
             Id. at 13.
       170
             Id. at 13–14.
       171
             Id.
       172
             U.S. v. Shepherd, 23 F.3d 923, 924 (5th Cir. 1994).
       173
             Id. (citing Feldman, 460 U.S. at 482 n. 16).
      Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 27 of 32



been raised in the collateral state court proceedings), but each of these claims implicate the

underlying state court judgment, such that the “true thrust of these allegations is against the merits

of the divorce [and community property partition] proceedings.”174 Accordingly, the Court finds

that Plaintiff’s claims for which she seeks damages in addition to injunctive relief are barred by

the Rooker–Feldman doctrine because they are “inextricably intertwined” with the underlying state

divorce judgment and the Court could not rule in Plaintiff’s favor without overturning the state

court.175 The fact that Plaintiff seeks damages in addition to injunctive relief does not negate the

fact that Plaintiff’s claims ultimately constitute a collateral attack on the state court decree and that

Plaintiff ultimately seeks to overturn or void a state court judgment, relief that this Court lacks

subject matter jurisdiction to grant.176

         Although the Court construes pro se complaints liberally, Plaintiff bears the burden of

establishing federal jurisdiction,177 and she has failed to carry that burden here. Accordingly, the

Court finds that because Plaintiff seeks review and relief from the final state court judgment,




         174
               Bell v. Valdez, 207 F.3d 657, at *1 (5th Cir. 2000).
         175
              See Shepherd, 23 F.3d at 924. See also Turner, 334 F. App’x at 657 (upholding district court’s dismissal
of plaintiff’s civil rights action against ex-husband and attorneys involved in her state-court divorce proceedings under
the Rooker–Feldman doctrine and agreeing that the action fell “squarely in the category of cases covered by the
Rooker–Feldman doctrine”); Turner, 354 F. App’x at 108 (upholding lower court’s dismissal of plaintiff’s civil rights
action against ex-husband and lawyers involved in state divorce proceeding under the Rooker–Feldman doctrine and
finding that the “sole cause of Appellant’s alleged injury is the state court judgment, but Appellant attempts to classify
her alleged injury as civil rights violations, which the Rooker–Feldman doctrine prohibits”); Bell, 207 F.3d at 657
(finding that a district court lacked subject matter jurisdiction under the Rooker–Feldman doctrine to review a
plaintiff’s civil rights action against her ex-husband and judge in her divorce proceeding and noting that the “Rooker–
Feldman doctrine has frequently been used to dismiss civil rights complaints that . . . are in essence challenges to state
court divorce decrees”) (internal citation omitted).
         176
               See Shepherd, 23 F.3d at 924.
         177
               Ramming, 281 F.3d at 158.

                                                             27
      Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 28 of 32



pursuant to the Rooker–Feldman doctrine, the Court lacks subject matter jurisdiction over her

claims against all of the defendants named in this litigation.

B.      Alternative Ground for Dismissal Under 28 U.S.C. § 1915

        Alternatively, even if the Court were to find that some of Plaintiff’s claims are not barred

by the Rooker–Feldman, dismissal of all of Plaintiff’s federal claims is warranted under 28 U.S.C.

§ 1915(e)(2)(B) because the Complaint is frivolous, fails to state a federal claim against any

defendant, and seeks “monetary relief against a defendant who is immune from such relief.”178

The Court may screen cases under 28 U.S.C. § 1915(e)(2)(B).

        Plaintiff’s claims against Judge Regina B. Woods, Judge Monique E. Barial, Judge

Bernadette D’Souza, Pro Tempore Judge Melvin C. Zeno all arise out of actions taken while

performing their judicial duties. Judges enjoy absolute judicial immunity from liability for

damages arising out of performance of their judicial duties.179 The Fifth Circuit has adopted a four-

factor test for determining whether a judge’s actions were judicial in nature: “(1) whether the

precise act complained of is a normal judicial function; (2) whether the acts occurred in the

courtroom or appropriate adjunct spaces such as the judge’s chambers; (3) whether the controversy

centered around a case pending before the court; and (4) whether the acts arose directly out of a

visit to the judge in his official capacity.”180 These factors are broadly construed in favor of




        178
              28 U.S.C. § 1915(e)(2)(B).
        179
           Mireles v. Waco, 502 U.S. 9, 11 (1991). See also Moore v. Taylor, 541 So.2d 378, 381 (La. App. 2d Cir.
1989). (“The Louisiana jurisprudence on judicial immunity mirrors the federal doctrine.”).
        180
              Davis v. Tarrant County, 565 F.3d 214, 222 (5th Cir. 2009).
      Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 29 of 32



immunity.181 “Absolute judicial immunity extends to all judicial acts which are not performed in

the clear absence of all jurisdiction.”182

         The conduct challenged by Plaintiff—issuing rulings in pending civil cases—

unequivocally falls within a judge’s authority as judicial officer of the court and in the ordinary

exercise of judicial duties. Plaintiff does not allege that the state court judge defendants clearly

lacked “all jurisdiction” in her cases. The state court judge defendants are immune from the claims

asserted. It makes no difference that Plaintiff alleges that the rulings were the result of bad faith,

conspiracy, or bias. Judicial immunity is not overcome by allegations of bad faith or malice. 183

         Plaintiff’s claims against attorney Chanel R. Debose, the Law Office of Chanel R. Debose,

attorney Sharry I. Sandler, the Law Office of Sharry I. Sandler, attorney Gordon S. Patton, and her

ex-husband Thomas Ussin Brown fare no better.184 To the extent Plaintiff brings a federal claim

under 42 U.S.C. § 1983,185 Plaintiff has not shown state action as required under Section 1983.186

         To the extent Plaintiff brings a federal claim under 42 U.S.C. § 1985(3), Plaintiff has also




         181
               Id.
         182
               Adams v. McIlhany, 764 F.2d 294, 297 (5th Cir. 1985) (citing Stump v. Sparkman, 435 U.S. 349 (1978)).
        183
            Pierson v. Ray, 386 U.S. 547, 554 (1967) (“[I]mmunity applies even when the judge is accused of acting
maliciously and corruptly”).
         184
               Rec. Doc. 1.
         185
            The Court notes that it is difficult to determine which claims Plaintiff intends to bring against which
defendants, as she simply states in her Complaint that her action is brought pursuant to 42 U.S.C. §§ 1983 and 1985(3).
Rec. Doc. 1 at 3. Out of an abundance of caution, the Court addresses both statutes here.
         186
             See Priester v. Lowndes Cnty., 354 F.3d 414, 420 (5th Cir. 2004) (internal citation omitted) (holding that
in order to succeed in a Section 1983 suit against a private citizen, the plaintiff must allege an agreement between the
private and public defendants to commit an illegal act and that “[a]llegations that are merely conclusory, without
reference to specific facts, will not suffice”). To the extent Plaintiff alleges an agreement between the private and
public defendants to commit an illegal act, these allegations are merely conclusory and without reference to specific
facts.

                                                          29
      Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 30 of 32



failed to state a claim upon which relief could be granted.187 Pursuant to 42 U.S.C. § 1985(3), “[i]f

two or more persons in any State or Territory conspire . . . for the purpose of depriving, either

directly or indirectly, any person or class of persons of the equal protection of the laws, or of equal

privileges and immunities under the laws,” the injured party may recover damages. To assert a

Section 1985(3) conspiracy claim, a plaintiff must allege: (1) “a conspiracy of two or more

persons;” (2) “for the purpose of depriving, either directly or indirectly, any person or class of

persons of the equal protection of the laws, or of equal privileges and immunities under the laws”;

and (3) “an act in furtherance of the conspiracy;” (4) “whereby a person is either injured in his

person or property or deprived of any right or privilege of a citizen of the United States.”188 “This

kind of conspiracy requires some form of class-based discrimination.”189 Here, Plaintiff alleges

that she is a “Black American female.”190 However, she does not allege that any conspiracy was

motivated by some form of class-based discrimination. Therefore, Plaintiff has failed to state a

claim of conspiracy pursuant to 42 U.S.C. § 1985(3).

         Accordingly, even if the Court were to find that some of Plaintiff’s claims are not barred

by the Rooker–Feldman, dismissal of all of Plaintiff’s federal claims is warranted under 28 U.S.C.

§ 1915(e)(2)(B) because the Complaint is frivolous, fails to state a federal claim against any




         187
             See Mylett v. Jeane, 879 F.2d 1272, 1275 (5th Cir. 1989) (holding that a private citizen may only be held
liable under Section 1983 where the plaintiff alleges “that the citizen conspired with or acted in concert with state
actors”). See also Priester v. Lowndes Cnty., 354 F.3d 414, 420 (5th Cir. 2004) (internal citation omitted) (holding
that in order to succeed in a Section 1983 suit against a private citizen, the plaintiff must allege an agreement between
the private and public defendants to commit an illegal act and that “[a]llegations that are merely conclusory, without
reference to specific facts, will not suffice”).
         188
               Deubert v. Gulf Federal Savings Bank, 820 F.2d 754, 757 (5th Cir. 1987) (citations omitted).
         189
            Cantu v. Moody, 933 F.3d 414, 419 (5th Cir. 2019) (citing United Bhd. of Carpenters & Joiners of Am.,
Local 610, AFL-CIO v. Scott, 463 U.S. 825, 834–35, 103 S.Ct. 3352, 77 L.Ed.2d 1049 (1983)).
         190
               Rec. Doc. 1 at 4.
      Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 31 of 32



defendant, and seeks “monetary relief against a defendant who is immune from such relief.”191

Furthermore, the Court would decline to exercise supplemental jurisdiction over any remaining

state law claims pursuant to 28 U.S.C. § 1367.192

C.      Sanctions Warning

        As discussed above, Plaintiff Donna Smith has filed three lawsuits in the Eastern District

of Louisiana regarding her divorce and community property partition proceedings. In the Fifth

Circuit, it is well established that courts have the discretion to enjoin plaintiffs from filing

frivolous claims.193 “No one, rich or poor, is entitled to abuse the judicial process.”194 “Flagrant

abuse of the judicial process can enable one person to preempt the use of judicial time that

properly could be used to consider the meritorious claims of other litigants.”195 The Court warns

Plaintiff that future filings regarding the same matter may result in sanctions, including dismissal,

monetary penalties, and restrictions on her ability to file actions in this Court without prior leave

of the Court.

                                                  IV. Conclusion

        For the reasons stated above, because Plaintiff seeks review and relief from the final state

court judgment, pursuant to the Rooker–Feldman doctrine, the Court lacks subject matter



        191
              28 U.S.C. § 1915(e)(2)(B).
        192
             See Scheanette v. Dretke, 199 F. App’x 336, 337 (5th Cir. 2006) (“[B]ecause the district court properly
dismissed all of Scheanette’s federal claims [as frivolous], the district court’s dismissal without prejudice of his
supplemental state law claims was not an abuse of discretion under 28 U.S.C. § 1367.”). There is not diversity of
citizenship to establish diversity jurisdiction under 28 U.S.C. § 1332.
        193
              See e.g. Green v. Carlson, 649 F.2d 285, 287 (5th Cir. 1981).
        194
              Id. (citing Hardwick v. Brinson, 523 F.2d 798, 800 (5th Cir. 1975)).
        195
              Id. (citing Green v. Camper, 477 F.Supp. 758, 770–71 (W.D. Mo. 1979)).

                                                           31
     Case 2:19-cv-14779-NJB-JVM Document 23 Filed 07/02/20 Page 32 of 32



jurisdiction over her claims against all of the defendants named in this litigation. Alternatively,

even if the Court were to find that some of Plaintiff’s claims are not barred by the Rooker–

Feldman, dismissal of all of Plaintiff’s federal claims is warranted under 28 U.S.C.

§ 1915(e)(2)(B) because the Complaint is frivolous, fails to state a federal claim against any

defendant, and seeks “monetary relief against a defendant who is immune from such relief.”196

Accordingly,

       IT IS HEREBY ORDERED that the Debose Defendants’ “Motion to Dismiss”197 and

Judge Barial’s “Motion to Dismiss”198 are GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s claims are DISMISSED WITHOUT

PREJUDICE for lack of subject matter jurisdiction.

       IT IS FURTHER ORDERED that future filings regarding the same matter may result in

sanctions against Plaintiff Donna M. Smith, including dismissal, monetary penalties, and

restrictions on her ability to file actions in this Court without prior leave of the Court.

                                     2nd day of July, 2020.
       NEW ORLEANS, LOUISIANA, this ______


                                                       ________________________________
                                                       NANNETTE JOLIVETTE BROWN
                                                       CHIEF JUDGE
                                                       UNITED STATES DISTRICT COURT




       196
             28 U.S.C. § 1915(e)(2)(B).
       197
             Rec. Doc. 9.
       198
             Rec. Doc. 11.
